Title: From George Washington to Colonel William Davies, 16 December 1779
From: Washington, George
To: Davies, William


        
          Dear Sir
          Head Quarters Morris Town 16th Decr 1779
        
        The whole of the Virginia line being ordered to the Southward it becomes indispensibly necessary, that a sub Inspector should accompany them, to perform the duties incidental to that Office—Should you have so far compleated the arrangement of your private Affairs, for which you obtained leave of Absence, as to be able to proceed with the troops from Virginia, you can join them upon their march thro’ the State. But should it not be convenient for you, you will be pleased to signify the same to General Woodford, who has authority, in that case, to appoint—Lt Colo. Cabell. I am &.
      